           Case 1:19-cv-02396-ELH Document 4 Filed 08/26/19 Page 1 of 3



                    ＩＮ ＴＨＥ ＵＮＩＴＥＤＳＴＡＴＥＳＤＩＳＴ］印［ＣＴ ＣＯＵＲＴ
                       ＦＯＲ ＴＨＥ ＤＩＳＴ］閃［ＣＴ ＯＦ ＭＡＲＹＬＡＮＤ
                                 （Ｂａｌ
                                    ｔｉｍｏｒｅＤｉｖｉ
                                             ｓｉｏｎ）

ＭＩＴＳ 眼 Ｏ ＭＡＥＤＡ

                  ｉ
                ｐｅｔｔｉｏｎｅｒ
                        ’

                                                    ‐ １ １９
Ｖ．                                               ｖｉ
                                                Ｃｉ ＩＮｏ： ： −ｃｖ‐０２３９６−ＥＬＨ
                                                      ．

ＴＯＭＭＹＫＷＯＫＷＩＮＧ ＷＯＮＧ

                Ｒｅｓｐｏｎｄｅｎｔ
                         ，



                            ＡＦＦＩＤＡＶＩＴ ＯＦＪＡＰＡＮＥＳＥＬＡＷ

      １ Ｋｅ
      ，
          ｉｋｏｌｌｎａｚａｔｏ，ｈｅｒｅｂｙ ｄｅＰｏｓｅａｎｄｓａｙ ａｓＦｏｌ
                                              ｌｏｗｓ
                                                 ：


                                                                        ，ａｎ ｌ ａｖｅ
          １．   ｌａｍ ｏｖｅｒ 値ｅ ａｇｅ ｏｆｅｉｇｈｔｅｅｎ（１８）Ｊ ａｍ ｃｏｍｐｅｔｅｎｔｔｏ ｂｅ ａ ｗｉ
                                                                    ｔｎｅｓｓ  ｄ ｈ


Ｐｅｒｓｏｎａｌｋｎｏｗｌ
            ｅｄｇｅｏｆｔｈｅ 魚ｃｔ
                        ｓａｎｄ ｍａはｅｒｓｓ
                                   ｔａｔｅｄｉｎｔｈｉ  ｆ
                                            ｓ Ａｆｉｄａｖｉ
                                                    ｔ．

          ２    ｌ ａｍ ａｌ
                     ａＶ ｙｅｒｉｎ ｇｏｏｄｓｔａｎｄｉｎｇｉｎＪａＰａｎａｎｄｌａｌｎ ｑｕａｌ               ｅｌａｗｓｏｆ
                                                            ｉ賃ｅｄｔｏｉｎｔｃメヤｒｅｔ廿ｌ
           ．


Ｊａｐａｎ．１ｒｅａ      ｉ
               ｗｒｔｅ ａｎｄｓＰｃａｋ Ｅｎｇｌ
                                ｉｓｈ ａｎｄＪａｐａｎｅｓｅ 臼ｕｅｎｄｙ，１ｓｐｅｃｉａｌ
                                                              ｉｚｅ ｍ ”１
                                                                     ｔｅｒｎａ
                                                                         ｔｉｏｎｍ 云
                                                                               ａロ立
                                                                                 ｌｙ
                  フ

                             ・
ｌａｗ ｉｎ Ｊａｐａｎ． Ａ ｅｏｐｙ ｏｆ ｍｙ ｅｕｎｉｃｕｌ皿ご  ｔａｅｉ
                                   ｎ ｖｌ  ｓａ仕ａｅｈｅｄ ｈｅｒｅｔｏ ａｓ Ｅｘｌ
                                                              遍ｂｉ
                                                                ｔＡ ａｎｄ 立
                                                                       ｌｃｏｒ  ｔ
                                                                          ｐｏｒａｅｄ

ｈｅｒｅｉｎ．


          ３．                 ｈａ
               ｌ ａｍ ｉｎ免 ｍＱｅｄ ｔ  ｈｅ Ｐｅｔ
                               ｔｔ    ｉｔ       ｔｓ承 ｏ Ｍａ
                                       ｉｏｎｅｒ Ｍｉ
                                           ，          ｅｄａ （山ｅ “Ｍｏｔｈｅｒつ ａｎｄ 由ｅ

                                  ｔｈｅ “Ｆａ街ｅ ） ｗｅｒｅ ｍａｎｉｅｄ ｏｎ Ｍａｙ １４，２００７
ＲｅｓＰｏｎｄｅｎｔ Ｔｏｍ ｍｙ Ｋ ｗｏｌ酬ｉｎｇ Ｗ ｏｎｇ （
         ，                                                             ． ｌｈａｖｅ

  １
ｅｏ１；
   ６１ｒｍｅｄｔｈａｔｔｈｅ Ｆａ                       ’ｓ 魚 ｍｉ
                  ｔｈｅｒｉｓｎａｍｅｄ ｏｎｔｈｅ 卦ｄｏｔｈｅｒ     ｌｙｒｅｇｉ
                                                     ｓｔｅｒｉｎＪａｐａｎａｓｓｐｏｕｓｅ． Ａ ｃｏｐｙ ｏｆ


ｔｈｅ 魚ｎ
     ｌｉｌ  ｌ
       ｙｅｅｌｉ賃ｃａｔｅｌｓａｔ
                    ｔａｃｈｅｄｈｅｒｅ          ｔＢ ａｎｄｉｎｅｏ型ｏｒａ
                             ｔｏ ａｓ Ｅｘｈｉｂｉ            ｔｅｄ ｈｅｒｅｉｎ．


          ４．   ｌ ａｌｎ ｉｎ食）
                        ｒｌｎｅｄｔｈａｔｔｈｅ △４ｏｔｈｅｒａｎｄ Ｆａ
                                                 ｔｈｅｒ 糊ｒ
                                                       ｅｄｔ
                                                         ｉｅ Ｐ鑓ｒ           ハ４
                                                              ｅｎｔｓｏｆａｓｏｎ Ｔ，   ｂ  ｉ
                                                                            ， ｏｎｎ ｎ
                                                                            ．

                       ｉ ２ １１ ｅｏｌ  ｉ ｌ    ”       “
２００９ ａｎｄａｄａｕｇｈ
   ，         ｔｅｒ日，Ｍ，
                   ，ｂｏｍ ｎ ０ （
                                ｌ ｔ
                                 ｅｃ ｖｅｙｔｈｅ ｃ垣ｌｄｒｅｎ ），

          ５，   Ｂｏｔｈｃ垣ｌｄｒｅｎ ｗｅｒｅ ｂｏｒｎｉｎＪａｐａｎ．


          ６，   ｌ ｈａｖｅ ｃｏｌ歯ｌ
                          ｒｍｅｄ ｔｈａ
                                 ｔｔｈｅ Ｐａｒｔ
                                         ｉｅｓ ａｎｄ ｔ  ＩＵ１ｄｒｅｎ ａｒｅ ｎａｍｅｄ ｏｎ ｔｈｅ Ｍｏｔｈｅｒ’ｓ
                                                  ｈｅｃ


熊ｍｉ
  ｌ   ｉ
   ｙｒｅｇｓｅｒｉｎＪａｐａｎ（Ｅｘｈｉｂｉ
        ｔ                      ｔｔｈｅ Ｍｏｔｈｅｒｉ
                       ｔＢ）ａｎｄ ｍａ          ｓｔｈｅｂｉ
                                               ｏｌｏｇｉ
                                                   ｃａｌｍｏ伍ｅ
                                                         ｒｏｆｔｈｅｃ皿ｄｒ
                                                                  ｅｎ，

                ＵｎｄｅｒＪａｐ 組ｅｓｅｌａｗ ｂｏ ｈ      ｈ     ｉ ｔ ｉ ｈｔ ｆ     ｄ       ｌ       ｔｌ
                                ， ｔ ｐａｒｅｎｔｓ ａｖｅｊｏ ｎ ｒｇ ｓ ｏ ｃｕｓｔｏ ｙ， ｎａｍｅ ｙ ｐａｒｅｎ ａ
          ７．
        Case 1:19-cv-02396-ELH Document 4 Filed 08/26/19 Page 2 of 3



 ｔｈｏｒ
ａｕ  ｉぢ ｂｙ ｏｐｅｒａｔ・ｏｎ ｏｆｌａｗ ｐ皿ｓｕをｍｔｔｏ 山ｅ Ｃｉｖｉ
      ，
                                          ＩＣｏｄｅｏｆＪａｐｚｍ ｗｈｉｃｈｓ
                                                      ，     ｔａｔｅｓ
                                                                ：


             １
             （）Ａ ｃｈｉ
                   ｌｄ ｗｈｏ ｈａｓ ｎｏｔ ａはａｉｎｅｄ ｄｌｅ ａｇｅ ｏｆ ｍａｉｏｒ
                                                         ｉｔｙ ｓｈａ
                                                               ｌｌｂｅ
                    ｓｕ辱ｃｃｔｔｏｔｈｃ ｐａｒｅｎｔａｌａｕｔｈｏｒ
                                             ｉサ ｏｆｈｉｓ
                                                    ／ｈｅｒＰａｒｅｎｔｓ．．．．


               （３） Ｐａ   ｌ ａｕｔｈｏｒｉ
                    ｒｃｎｔａ       ｔｙ ｓｈａ
                                     ｌｌ ｂｃ ｃｘｅｒｃｉｓｃｄ ｊｏｉｎｔ
                                                         ｌｙ ｂｙ ｍａｒｒｉｅｄ
                    ｐａｒｅｎｔｓう ｐｒｏｖｉｄｅｄ ｔｈａｔ ｉｆ ｅｉｔｈｅｒ ｐａｒｅｎｔ ｉｓ ｉｎｃａｐａｂｌｅ 。ｆ
                    ｃｘｃｒｃｌｓｍ ｇ ｐａｒｅｎｔａｌａｕｔｈｏｒｉ
                                             ｔｙ，ｔｈｃｏｔｈｅｒＰａｒｃｎｔｓｈａｌｌｄｏｓ。．


Ｓｅｅ Ａｎｉ
      ｃｌｅ８１８．Ｃｏｐｉｅｓｏｆｔｈｅｒｅｌｅｖａｎｔｐｒｏｖ・ｓ１ｏｎｓｏｆｔｈｅ Ｊａｐａｎｅｓｅ Ｃｉｖｉ
                                                            Ｉ Ｃｏｄｅ（
                                                                  ｉｎ Ｅｎｇｌ
                                                                        ｉｓｈ ａｎｄ


Ｊａｐａｎｅｓｃ） ａｒｅａはａｃｈｅｄｈｅｒｅｔｏ ｃｏｌ  ｉｖｅｌｙ ａｓ Ｅ×ｈｉｂｉ
                             ｌｅｃｔ             ｔ Ｃ，


               ”Ａ
      ８．            Ｐｅｒｓｏｎ Ｗｈｏ ｅｘｅｒｃｉｓｅｓｐａ
                                         ュｒ ｔａ
                                           ｅｎ   ｔｈｏｒ
                                              ｌａｕ  ｉｔｙｈｏｌｄｓｔｈｅｒ
                                                              ｉｇｈｔ ａｎｄｂｃａ
                                                                 ，      ｒｓｔｈｅｄｕｔ
                                                                               ｙ，

ｔｏ ｃａｒｃ ボｏｒａｎｄ ｅｄｕｃａｔｅ 化ｌ
                        ｅＣｈｉ         ｌｄ’ｓｉｎｔｅｒｅｓｔｓ
                           ｌｄ云ｏｒｔｈｅｃｈｉ            ”
                                                 ． Ｊａｐａｎｅｓｅ Ｃｉｖｉ
                                                               ＩＣｏｄｅ Ａ１．８２０．
           に                                          ［             ， ｔ

      ９．       Ａ Ｐｅｒｓｏｎ Ｗｈｏ ｅｘｅｒｃｉｓｅｓ ｐｍ ｅｎｔａｌａｕｔｈｏｒ
                                                   ｉｔｙｓｈａ
                                                        ｌｌｄｅｔｃｒｎ．       ｌｄ’ｓｒｃｓｉｄｃｎｃｃ，
                                                                ｉｎｅｔｈｃｅｈｉ


Ｊａｐａｎｅｓｃ Ｃｉｖｉ
            ＩＣｏｄｃ Ａｎ．８２１．
                ，

      １０．         ｉｇｈｔ
               Ｔｈｅｒ             ｉｂｉ
                     ｓａｎｄ ｒｃｓｐｏｎｓ ｌｉｉ
                                    ｔ                ｉ
                                     ｅｓ ｏｆａ ｐｅｒｓｏｎ ｅｎｔｔｌ
                                                       ｅｄｔｏ ｐ鑓ｅｎｔａ ｔｈｏｒ
                                                                 ｌａｕ  ｉｔｙ ｕｎｄｅｒ

ＪａＰａｎｅｓｅｌａｗ ｎｅｃｅｓｓａｒ
                   ｉｌｙｉｎｖｏｌｖｅ 山ｅ”ｅａｒｅｏｆｔｈｅｃｈｉ
                                            ｌｄ“ａ
                                               じ     ｉｇｈｔｏｆｃｕｓｔｏｄｙ ｕｎｄｅｒ Ａ質ｉ
                                                ｎｄｉｓａｒ                     ｃｌｅ

５αｏｆｔｈｅｌ９８０ Ｈａｇｕｅ Ｃｏｎｖｅｎｔ
                        ｉｏｎ ｏｎ 化｝
                                ｅ Ｃｉｖｉ
                                     ＩＡｓｐｅｃｔｓｏｆｌｎｔｅｒｎａｔ
                                                      ｉｏｎａＩＣｈｉ
                                                             ｌｄ Ａｂｄｕｃｔ
                                                                     ｉｏｎ．


      １１．      Ｔｈｃ Ｍｏｔｈｅｒ ａｎｄ Ｆａｔｈｅｒ ｈａｖｃｊｏｉｎｔｐａｒｅｎｔａｌ ａｕｔｈｏｒｉ勾 ｏｖｅｒｔｈｅ ｃｈｉ
                                                                          ｌｄｒｅｎ ｕｎｄｅｒ


Ｊａｐａｎｅｓｃｌａｗ．


                 ｓｕ 副 ｔｏｔｈｅＪ 寧 ｅｓｅ Ｃｉｖｉ
               Ｐｕｒ                    ＩＣｏｄｅ      ｄ       直       ｉｉ
                                          ，ｓ印 ｍｍｅ ｐｍｅ館ｓｃｏ ｍｅｅｘｅｒｃ ｓ ｎｇ             加
       二                    ｉけ ｏｖｅｒｔｈｅｉ
ｓｔａｔｕｔｏ１γｊｏ・ｎｔＰａｒｅｎｔａｌ ａｕｔｈｏｒ         ｒｃｈｉ
                                         ｌｄｒｅｎ ｕｎｌｅｓｓｔｈｅ ｃｏｕｌ
                                                            ｌ ｏｒｄｅｒｓｃｉ
                                                                     ｔｈｃｒ ｐａｒｃｎｔ ａｓ ａ


ｓｏｌｅ ①ｈｙｓｉｅａｌ
            ） ｃｕｓｔｏｄｙ ｈｏｌｄｅｒ
                           ．ｌｎ ｔｈｅ ｃａｓｅ ｏｆｄｉｖｏｒｃｅ ｂｙ ａｇｒｅｅｍｅｎｔ        ｈｌ
                                                             ，ｐａｒｃｎｔｓｓ ａ
                                                                        ｌ ｄｅｔｃｒｎ・ｌｎｅ


ｗｈｉ
  ｃｈ ｐａｒｃｎｔｓｈａ
             ｌｌ ｈａｖｅ ｐａｒｅｎｔａｌ ａｕｔｈｏｒｉｔｙ ｉｎ ｒｅｌａｔ
                                               ｉｏｎ ｔｏ ａ ｃｈｉ
                                                          ｌｄ ａｎｄ ｉｎ ｔｈｅ ｃａｓｅ ｏｆｊｕｄｉｃｉａｌ
                                                            ，


       ， ｈｅ ｅｏｕｒ ｓｈａ
ｄｉｖｏｒｃｅ ｔ       ｔ  ｌ                         ｌ
                    ｌｄｅｔｃｒｍｉｎｃ ｗｈｉｅｈ ｐａｒｅｎｔｓｈａｌｈａｖｅ Ｐａｒｅｎｔａｌａｕｔｈｏｒｉ
                                                                  ｔｙ．Ｓｅｅ Ａ
                                                                         ∼〕”．８１９．


      １３．      Ｔｈｅｒｅｈａｖｅｂｅｅｎｎｏｃｕｓｔｏｄｙ ｏｒｄｅｒｓｃｎｔｃｒｅｄｂｙａｎｙＪａｐａｎｃｓｃｃｏｕ・
                                                                   ｌｒｃｌａｔ
                                                                        ｉｎｇｔｏｔｈｅ


  ｅｎｔｓａｎｄ ｅｈｉ
ｐｍｒ         ｌｄｒｅｎｉｎｔｈｉｓｃａｓｅ，


      １４．      Ｔｈｅｎ【ｏｔｈｅｒｈａｓｔｈｃｒ
                               ｉｇｈｔ
                                  ｓｏｆｅｕｓｔ。ｄｙ ｄｅｓｃｒｉｂｅｄ ｈｅｒｅｉｎ ｂｙ ｏｐｅｒａｔ
                                                                      ｉｏｎ。ｆｌａｗ ｅｖｅｎ


 ｔｈｏｕｔａｎｙ ｏｒｄｅｒｓ ｂｅ
Ｗｉ                ｉｎｇｅｎｔｅｒｅｄｒｅ１ａｔ
                                ｉｎｇｔｏｔｈｅｃｈｉ ｅｎｂｙ ａｎｙ Ｊａｐａｎｅｓｃｃｏｕｒｔｓ，ａｎｄ ｓｈｅ ｈａｄ
                                          ｌｄｒ
        Case 1:19-cv-02396-ELH Document 4 Filed 08/26/19 Page 3 of 3



      ｉｇｈ
ｔｈｅｓｅ ｒ ｔｓ ａｔｔｈｅ ｔ   ｈｅ Ｆａｔｈｅｒ ａｎｎｏｕｎｃｅｄ ｈｉ
                 ｉｍｅ ｔ                    ｓ ｕｎｉ           ｉｏｎ ｏｆｔ
                                              ｌａｔｅｒａｌｒｅｔｅｎｔ      ｈｅ ｃｈｉ
                                                                      ｌｄｒｅｎｉｎｔｈｅ


Ｕｎｉ
  ｔｅｄ Ｓｔａｔｅｓ
           ．


      １５．      Ａｔｔｈｅｔ
                    ｉｒｎｅ ｏｆｔｈｅ Ｆａｔｈｅｒ’ｓｒｅｔｅｎｔ
                                            ｉｏｎ ｏｆｔｈｅｃｈｉ
                                                       ｌｄｒｅｎｉｎｔｈｅ Ｕｎｉ
                                                                    ｔｅｄ Ｓｔａｔｅｓ，ｔｈｅ

  ｔ
ｐａｒｉｅｓｈａｄ（ａｎｄｅｏｎｔ
                ｉｎｕｅｔｏ ｈａｖｅ）ｊｏｉｎｔｐａｒｅｎｔａｌａｕｔｈｏｒ
                                              ｉけ ｏｖｅｒｔｈｅｃｈｉ
                                                          ｌｄｒｅｎ ｂｙ ｏｐｅｒａｔ
                                                                        ｉｏｎ ｏｆｌａｗ


ｉｎ ａｃｅｏｒｄａｎｅｅ ｗｉ
               ｔｈｔｈｅ ｐｒｏＶ．ｓｌｏｎｓ ｏｆｔｈｅＪａｐａｎｅｓｅ ＣｉＶｉ
                                                 １ Ｃｏｄｅａｓｆｕｌ
                                                           １ｙ ｓｅｔＦｏｒ
                                                                   ｔｈ ａｂｏｖｅ，


      １６
       ，     ｌｈｏｌｄ ｔ
                   ｈｅ ａｂｏｖｅ ｏｐｉｎｉｏｎｓｔｏ   ａ ｒｅａｓｏｎａｂｌｅ ｄｅｇｒｅｅ ｏｆｅ ｔ
                                                                ｅｒａｉｎ
                                                                    ｔｙ ｉｎ   ｍｙ 行ｅ
                                                                                ｌｄ ｏｆ


ｅ×ｐｅｈ
    ｔｌｓｅ，


ＰＵＲＳＵＡＮＴ Ｔ０ ２８ Ｕ．
                Ｓ，Ｃ・Ａ． 鑓７４６
                          ，ＩＤＥＣＬＡＲＥ ＵＮＤＥＲ ＴＨＥＰＥＮＡＬＴＹ 。ＦＰＥＲＪ
                                                          目ＵＲＹ
ＡＮＤ ＵＰＯＮ ＰＥＲＳＯＮＡＬ ＫＮＯＷｒ  ＬＥＤＧＥ ＴＨＡＴＴＨ］
                                     ＢＣＯＮＴＥＮＴＳ ＯＦＴＨＥＦＯＲＥＧＯ爪ｒＧ
ＡＲＥＴＲＵＥＡＮＤ ＣＯＲＲＥＣＴ，

Ｄ廠ｄ嘘‘ 物 だ             ＊も／
                                               ｌｍａｚａｔｏ

                                         Ａｎｏｌ
                                            ・ｌｅｙ−ａｔ
                                                  ‐ｌａｗ
                                       ２‐１３‐１４ ＃
                                              ， ６０１
                                       Ａｋａｓ ａ
                                            にｋａ
                                              ，Ｎ１ｉｎａｔｏ−ｋｕ
                                         Ｔｏｋｙｏ
                                       Ｊａｐａｎ

                                         ．：＋８１０３５５６２０５７１
                                       Ｔｅｌ
                                       Ｆａｘ：＋８１０３５５６２９８４１
                                       １ｍａｚａｔｏｋ（⑦ロロ１
                                                   ．ａｕ．ｎｅ．
                                                         ｌｐ
